Citation Nr: 1103866	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether the appellant is entitled to dependency and indemnity 
compensation benefits (DIC) and death and accrued benefits.


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served from December 1941 to April 1942 with the 
Philippine Commonwealth Army and from August 1945 to March 1946 
with the Regular Philippine Army.  The Veteran was also certified 
as a prisoner of war from April 1942 to October 1942.  Records 
also show that the Veteran served with the Bureau of Constabulary 
from August 1942 to October 1944.  The Veteran died in May 1950.  
The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

In December 1976, VA declared that the Veteran had forfeited his 
right to VA benefits by rendering aid and assistance to an enemy 
of the United States; the Board affirmed the declaration in 
September 1977.


CONCLUSION OF LAW

The appellant has no legal entitlement to DIC benefits or death 
and accrued benefits.  38 U.S.C.A. § 6104 (West 2002); 38 C.F.R. 
§§ 3.13, 3.902, 3.904 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
seeking DIC and/or death and accrued benefits based on his status 
as a child of a deceased Veteran.

The Veteran died in May 1950.  His widow was granted death 
benefits until December 1958, at which time VA found that she was 
no longer an unmarried widow for VA purposes.  In September 1958, 
VA granted the appellant benefits as the Veteran's surviving son, 
effective from February 1958 until October 1962, at which time 
the appellant turned 18 years of age.  VA also awarded him 
education benefits from 1962 to 1965.

In November 1970, the Veteran's widow sought to reestablish her 
right to survivor benefits.  As a result of her inquiry, VA 
conducted an investigation of her and the Veteran's past.  In 
December 1976, VA declared that the Veteran had forfeited his 
right to VA benefits by rendering aid and assistance to an enemy 
of the United States.  VA based this declaration on evidence of 
record showing that the Veteran was an active member of the 
Bureau of Constabulary (Bureau) from August 1942 to October 1944, 
at a time during which such Bureau was controlled by the Imperial 
Japanese Government, at that time an enemy of the United States.  
The Board affirmed the declaration in September 1977.

Any person shown by evidence satisfactory to the Secretary to be 
guilty of, in part, a treasonable act shall forfeit all accrued 
or future gratuitous benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. 
§ 3.902(b) (2010).  A treasonable act is defined as an act of 
mutiny, treason, sabotage, or rendering assistance to an enemy of 
the United States or of its allies.  38 C.F.R. § 3.902(a) (2010).

In a case in which forfeiture is declared after September 2, 
1959, there is no authority to apportion or award to any person 
gratuitous benefits based on any period of military, Naval, or 
air service commencing before the date of commission of the 
offense that resulted in the forfeiture.  38 U.S.C.A. § 6104(c); 
38 C.F.R. § 3.904(b).  Thus the appellant is not entitled to any 
further survivor benefits as a matter of law.

Based on the foregoing, the Board finds that the appellant has no 
legal entitlement to DIC, nonservice-connected death pension, 
and/or accrued benefits.  His claim must therefore be denied 
based on a lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995) (holding that, when the law, not the facts, in a case 
is dispositive, the claim must be denied based on a lack of 
entitlement under the law).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).


ORDER

The appeal is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


